DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14-15 are objected to because of the following informalities:  
Regarding claim 14, the term “the at least one non-conductive surface” should be corrected to “at least one non-conductive surface” as there is no at least one non-conductive surface in claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okuhama (US20040043153) in view of Richardson (US3393737).
Regarding claim 1, Okuhama teaches a pretreatment solution for electroless plating (abstract, paragraph 0004). Okuhama teaches the solution comprises a gluconic 
    PNG
    media_image1.png
    91
    252
    media_image1.png
    Greyscale
, which reads on formula (I), and a polyoxyethylene sorbitan fatty acid ester (paragraph 0105). Okuhama teaches the pre-treatment solution is an aqueous solution with has a pH of 6-9 (paragraphs 0065 and 0117), which includes alkaline pH of 7-14, thus, Okuhama’s pH overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Applicant has not established the criticality of the claimed range. 
Okuhama does not explicitly teaches the pre-treatment solution comprises at least one sulphonated (sulfonated) fatty acid or a salt thereof. However, Richardson teaches an electroless plating method for metalizing a surface by reducing metal ions on a surface (column 1 lines 10-15), which is a similar process with Okuhama’s pretreatment solution, and discloses the solution comprises a sulfonate of fatty acids as a wetting agent (column 4 lines 61-71). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sulfonate of fatty acids as a wetting agent in the solution as suggested by Richardson in the pretreatment solution of Okuhama because Richardson teaches such sulfonate of fatty acids can promote the wetting of the surface to be metalized (column 4 lines 61-71).

Regarding claim 3, Okuhama teaches the polyoxyethylene sorbitan fatty acid ester is used an colloid dispersant (paragraphs 0094 and 0105). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of the polyoxyethylene sorbitan fatty acid ester in the solution to yield desired level of dispersion of the colloid (paragraph 0094). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see MPEP 2144.05). It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process paraments (such as concentration) through routine experimentation in the absence of showing of criticality. 
Regarding claim 4, Richardson teaches the sulfonate of fatty acids is C12 to C18 fatty acid (column 4 lines 61-71).
Regarding claim 5, Richardson teaches the sulfonate of fatty acids is a wetting agent to promote wetting of the surface to be metalized (column 4 lines 61-71). Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the amount of the sulfonate of fatty acids in the solution to yield desired level of wetting of the surface to be metalized (column 4 lines 61-71). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see MPEP 2144.05). It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process paraments (such as concentration) through routine experimentation in the absence of showing of criticality. In Re Aller, USPQ 233 (CCPA 1955). It is noted that Applicant has not established the criticality of the claimed range.
Regarding claim 6, Okuhama teaches the pre-treatment solution has a pH of 6-9 (paragraph 0117), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 . 

Claims 7, 10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US6180523) in view of Okuhama (US20040043153) and Richardson (US3393737).
Regarding claim 7, Lee teaches a method of for making an article with an integrated circuit on a substrate by electroless plating copper lines on a substrate (abstract, column 1 lines 5-10, column 7 lines 5-10), wherein an adhesion layer is first formed on the substrate (pre-treating of a substrate) followed forming a palladium first barrier layer with PdCl2 activation on the pre-treated layer (column 5 lines 54-65) (pre-treatment of a substrate for subsequent deposition of a palladium activation layer on said substrate in manufacturing an article with an integrated circuit). Lee teaches the substrate 10 can be conductive (column 2 lines 55-60) and the insulating layer 20 is formed on the substrate by exposing a portion of the substrate as a contact hole 24 (see figure 1, column 5 lines 50-55) (providing the substrate having at least one conductive metal layer surface and at least one non-conductive surface). Lee teaches to pre-treat the substrate with an adhesion layer by electroless plating process (contacting the substrate with a pre-treatment solution) paragraph 8 lines 20-30) to form an adhesion layer. 
Lee does not explicitly teach pre-treating the substrate with the aqueous pre-treatment solution of claim 1. However, Okuhama teaches a pretreatment solution for electroless plating (abstract, paragraph 0004). Okuhama teaches the solution 
    PNG
    media_image1.png
    91
    252
    media_image1.png
    Greyscale
, which reads on formula (I), and a polyoxyethylene sorbitan fatty acid ester (paragraph 0105). Okuhama teaches the pre-treatment solution is an aqueous solution with has a pH of 6-9 (paragraphs 0065 and 0117), which includes alkaline pH of 7-14, thus, Okuhama’s pH overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Applicant has not established the criticality of the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pre-treatment solution as disclosed by Okuhama in the method of making an article with integrated circuit as disclosed by Lee because Okuhama teaches such solution pretreatment is able to provide catalyst for giving electroless plating on a non-metal or a metal having no or little catalytic activity (paragraph 0004), which is desired for Lee for forming the further palladium barrier electroless plating layer. 
Lee in view of Okuhama does not explicitly teaches the pre-treatment solution comprises at least one sulphonated (sulfonated) fatty acid or a salt thereof. However, Richardson teaches an electroless plating method for metalizing a surface by reducing metal ions on a surface (column 1 lines 10-15), which is a similar process with Okuhama’s pretreatment solution, and discloses the solution comprises a sulfonate of 
Regarding claim 10, Lee further teaches the substrate comprises a further copper layer 38 (see figure 5, column 6 lines 1-15), wherein the second palladium barrier layer with a second PdCl2 activation is formed (column 6 lines 1-15).
Regarding claim 13, Lee teaches a method of for making an article with an integrated circuit on a substrate by electroless plating copper lines on a substrate (abstract, column 1 lines 5-10, column 7 lines 5-10), wherein an adhesion layer is first formed on the substrate (pre-treating of a substrate) followed forming a palladium first barrier layer with PdCl2 activation on the pre-treated layer (column 5 lines 54-65) (pre-treatment of a substrate for subsequent deposition of a metal layer on a surface in manufacturing an article with an integrated circuit). Lee teaches to pre-treat the substrate with an adhesion layer by electroless plating process (contacting the substrate with a pre-treatment solution) paragraph 8 lines 20-30) to form an adhesion layer. 
Lee does not explicitly teach pre-treating the substrate with the aqueous pre-treatment solution of claim 1. However, Okuhama teaches a pretreatment solution for electroless plating (abstract, paragraph 0004). Okuhama teaches the solution comprises a gluconic acid (paragraph 0067, a hydroxycarboxylic acid) 
    PNG
    media_image1.png
    91
    252
    media_image1.png
    Greyscale
, which reads on formula (I), and a polyoxyethylene sorbitan fatty acid ester (paragraph 0105). Okuhama teaches the pre-treatment solution is an aqueous solution with has a pH of 6-9 (paragraphs 0065 and 0117), which includes alkaline pH of 7-14, thus, Okuhama’s pH overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Applicant has not established the criticality of the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pre-treatment solution as disclosed by Okuhama in the method of making an article with integrated circuit as disclosed by Lee because Okuhama teaches such solution pretreatment is able to provide catalyst for giving electroless plating on a non-metal or a metal having no or little catalytic activity (paragraph 0004), which is desired for Lee for forming the further palladium barrier electroless plating layer. 
Lee in view of Okuhama does not explicitly teaches the pre-treatment solution comprises at least one sulphonated (sulfonated) fatty acid or a salt thereof. However, Richardson teaches an electroless plating method for metalizing a surface by reducing metal ions on a surface (column 1 lines 10-15), which is a similar process with Okuhama’s pretreatment solution, and discloses the solution comprises a sulfonate of fatty acids as a wetting agent (column 4 lines 61-71). It would have been obvious to one 
Regarding claim 14, Lee teaches a method of for making an article with an integrated circuit on a substrate by electroless plating copper lines on a substrate (abstract, column 1 lines 5-10, column 7 lines 5-10), wherein an adhesion layer is first formed on the substrate (pre-treating of a substrate) followed forming a palladium first barrier layer with PdCl2 activation on the pre-treated layer (column 5 lines 54-65) (pre-treatment of a substrate for subsequent deposition of a palladium layer on a surface in manufacturing an article with an integrated circuit). Lee teaches deposition of palladium layer is formed in a recessed structure of the insulating layer 20 (recessed structure of the least one non-conductive surface) (column 5 lines 45-65, see figures 1-5). Lee teaches to pre-treat the substrate with an adhesion layer by electroless plating process (contacting the substrate with a pre-treatment solution) paragraph 8 lines 20-30) to form an adhesion layer. 
Lee does not explicitly teach pre-treating the substrate with the aqueous pre-treatment solution of claim 1. However, Okuhama teaches a pretreatment solution for electroless plating (abstract, paragraph 0004). Okuhama teaches the solution comprises a gluconic acid (paragraph 0067, a hydroxycarboxylic acid) 
    PNG
    media_image1.png
    91
    252
    media_image1.png
    Greyscale
, which reads on formula (I), and a polyoxyethylene 
Lee in view of Okuhama does not explicitly teaches the pre-treatment solution comprises at least one sulphonated (sulfonated) fatty acid or a salt thereof. However, Richardson teaches an electroless plating method for metalizing a surface by reducing metal ions on a surface (column 1 lines 10-15), which is a similar process with Okuhama’s pretreatment solution, and discloses the solution comprises a sulfonate of fatty acids as a wetting agent (column 4 lines 61-71). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sulfonate of fatty acids as a wetting agent in the solution as suggested by 
Regrading claim 15, Lee teaches the recessed structure is at least a buried via hole (see figures 1-7). 

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US6180523) in view of Okuhama (US20040043153) and Richardson (US3393737) as applied to claims 7, 10, and 13-15 above, and further in view of Sugiura (US20170347449).
Regarding claims 8-9, Lee teaches a PdCl2 solution is used to active the palladium barrier layer before the Cu deposition (column 8 lines 60-65, column 5 lines 60-68), however, Lee does not teach a palladium ion layer is deposited from the palladium activation solution. Thus, Lee in view of Okuhama and Richardson teaches all limitations of these claims, except to treat the substrate with a palladium activation solution wherein a palladium ion layer is deposed onto the surface of the treated surface. However, Sugiura teaches a method od forming printed circuit board by electroless plating (abstract, paragraph 0032). Sugiura teaches during the palladium activation for further copper electroless plating, the surface is brought into contact with a pallidum chloride solution to thereby cause palladium ions to adsorb on the surface and in the reduction step, the palladium ions adsorbing on the surface are reduced to metal palladium for further copper plating (paragraph 0087). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 11, Lee teaches the palladium electroless plating layer with the PdCl2 activation is formed on the insulating layer 20 (column 5 lines 45-65, see figures 1-5). Sugiura teaches a layer of palladium ion is formed on the surface by the activating solution palladium chloride (pargraph 0087). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US6180523) in view of Okuhama (US20040043153), Richardson (US3393737) and Sugiura (US20170347449).
Regarding claim 12, Lee teaches a method of for making an article with an integrated circuit on a substrate by electroless plating copper lines on a substrate (abstract, column 1 lines 5-10, column 7 lines 5-10), wherein an adhesion layer is first formed on the substrate (pre-treating of a substrate) followed forming a palladium first barrier layer with PdCl2 activation on the pre-treated layer (column 5 lines 54-65) (pre-treatment of a substrate for subsequent deposition of a palladium layer on a surface in manufacturing an article with an integrated circuit). Lee teaches to pre-treat the substrate with an adhesion layer by electroless plating process (contacting the substrate with a pre-treatment solution) paragraph 8 lines 20-30) to form an adhesion layer. Lee teaches the solution is applied directly before applying the palladium barrier layer 
Lee does not explicitly teach pre-treating the substrate with the aqueous pre-treatment solution of claim 1. However, Okuhama teaches a pretreatment solution for electroless plating (abstract, paragraph 0004). Okuhama teaches the solution comprises a gluconic acid (paragraph 0067, a hydroxycarboxylic acid) 
    PNG
    media_image1.png
    91
    252
    media_image1.png
    Greyscale
, which reads on formula (I), and a polyoxyethylene sorbitan fatty acid ester (paragraph 0105). Okuhama teaches the pre-treatment solution is an aqueous solution with has a pH of 6-9 (paragraphs 0065 and 0117), which includes alkaline pH of 7-14, thus, Okuhama’s pH overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. It is noted that Applicant has not established the criticality of the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pre-treatment solution as disclosed by Okuhama in the method of making an article with integrated circuit as disclosed by Lee because Okuhama teaches such solution pretreatment is able to provide catalyst for giving electroless plating on a non-metal or a metal having no or 
Lee in view of Okuhama does not explicitly teaches the pre-treatment solution comprises at least one sulphonated (sulfonated) fatty acid or a salt thereof. However, Richardson teaches an electroless plating method for metalizing a surface by reducing metal ions on a surface (column 1 lines 10-15), which is a similar process with Okuhama’s pretreatment solution, and discloses the solution comprises a sulfonate of fatty acids as a wetting agent (column 4 lines 61-71). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sulfonate of fatty acids as a wetting agent in the solution as suggested by Richardson in the pretreatment solution of Lee in view of Okuhama because Richardson teaches such sulfonate of fatty acids can promote the wetting of the surface to be metalized (column 4 lines 61-71).
Lee teaches a PdCl2 solution is used to active the palladium barrier layer before the Cu deposition (column 8 lines 60-65, column 5 lines 60-68), however, Lee does not teach a palladium ion layer is deposited from the palladium activation solution. However, Sugiura teaches a method od forming printed circuit board by electroless plating (abstract, paragraph 0032). Sugiura teaches during the palladium activation for further copper electroless plating, the surface is brought into contact with a pallidum chloride solution to thereby cause palladium ions to adsorb on the surface and in the reduction step, the palladium ions adsorbing on the surface are reduced to metal palladium for further copper plating (paragraph 0087). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NGA LEUNG V LAW/Examiner, Art Unit 1717